I heartily agree with the majority that, under the statute law, as quoted, a physician may not dispense, but may only administer, narcotic drugs. I find great difficulty, however, in following the trial court and the majority in their definition of the verb "administer." The trial court instructed:
"You are further instructed that the law does not contemplate nor permit the furnishing by a physician to a patient of morphine to be taken by the patient out of the presence of the physician except upon a written prescription, such prescription to be filled by a pharmacist and kept on record as the law provides. If you find in this case beyond a reasonable doubt that the defendant had in her possession at the time alleged in the information a narcotic drug, to wit, morphine, and that it was not obtained by her upon a prescription regularly made out as the law requires, then the defendant would have been unlawfully in the possession of such morphine and have acquired the same unlawfully;"
and the majority apparently approve that instruction.
We are now construing a statute which creates a crime, and should be careful not to make criminal anything not clearly embraced within the statutory prohibition. It seems to me not inconceivable that, under many circumstances, not difficult to imagine as possible of occurrence, a physician might in good faith deem it necessary for the welfare of the patient to leave with the patient, with a nurse, or with some attendant, a dose or doses of some narcotic drug to be taken by the patient when the physician was necessarily absent, and, if so taken according to the physician's directions, the drug would be as truly administered by the physician as though given by his own hands. Because the instruction precludes the right to so administer, in my opinion, it is erroneous.
I therefore dissent. *Page 323